DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendments filed May 4, 2021 have been entered.  Claim 12 has been cancelled.  Claim 21 has been added.  Claims 1-11 and 13-21 are currently pending in the application.

Reasons for Allowance
Claims 1-11 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Joseph (U.S. Publication No. 2006/0107456) is cited as being of interest for disclosing a collapsible bed frame comprising:  a first frame unit 16 (comprised of the four sections 16 closest to the head end of the bed with lateral bar unit 15 located between them) and a second frame unit 16 (comprised of the four sections 16 closest to the foot end of the bed with lateral bar unit 22 located between them) disposed side by side (Figure 1); and two first connectors 21 connecting the first and second frame units at their proximal sides (Figure 1), each of the first and second frame units 16 is able to contract and expand while remaining on the first plane (Figures 1-2, where Figure 1 shows the expanded state contracted and expanded states, Figure 3 shows the bedframe in an intermediate state, and Figure 2 shows the contracted state); and each of the first and second frame units 16 has a middle pivoting portion 20, such that when in an intermediate state between contracted and expanded states (shown in Figure 3), left sides of 
Joseph does not explicitly disclose wherein each first connector comprises a first body, a first coupler and a second coupler, wherein the first and second couplers are disposed at the first body and rotatable along a first axis of the first body, and the first axis of the first body of each first connector is substantially perpendicular to a first plane defined by a top surface of the collapsible bed frame when it is expanded; wherein:  the first frame unit is fixedly connected with one of the first and second couplers of each first connector; the second frame unit is fixedly connected with the other one of the first and second coupler of each first connector.
Liu (U.S. Patent No. 4,788,727) is cited as being of interest for teaching each first connector 29 (shown in Figure 5) comprises a first body 89, a first coupler 88 and a second coupler 87, wherein the first and second couplers 88 and 87 are disposed at the first body 89 and rotatable along a first axis “C” of the first body 89, and the first axis “C” of the first body of each first connector is substantially perpendicular to a first plane defined by a top surface of the collapsible bed frame when it is expanded; wherein:  the first frame unit 28 is fixedly connected with one of the first and second couplers 87 of each first connector; the second frame unit 30 is fixedly connected with the other one of the first and second coupler 88 of each first connector (Figure 5).
Oh (U.S. Publication No. 2009/0025143) is cited as being of interest for teaching wherein each of the first and second frame units 13 and 14 comprises:  an upper frame 16; a lower frame 17 disposed below the upper frame 16 (Figure 2); and a plurality of first vertical supporting bars 18 disposed between the upper and lower frames 16 and 17, each first vertical supporting bar 18 having an upper end connected with the upper frame 16 and a lower end connected with the lower frame 17 (Figure 2).
. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ROBERT G SANTOS/Primary Examiner, Art Unit 3673